133 F.3d 923
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.James Frederick NEWPORT, Appellant,v.Deborah L. BABBIT;  International United Auto, Aerospace andAgricultural Implement Workers of America, Local 249;  FordMotor Company;  Dr. John Amick;  Gari Alumbaugh;  AndyAnderson;  Don Breckdon;  Chester Carson;  Dan Danner;  ShadDowlatshia;  Victor Dumas;  Leslie Elliot;  Larry Foreman;Ron Fue;  John Gregory;  Appellees,Marian Geldersma, Defendant,Edward E. Hales;  John Huston;  William Jordon;  JerryKline;  Julee Murphy;  Ronald Mickey;  Thomas Murphy;  TinaMatix;  Park College;  Kathy Perry;  Lou Papalas;  RichardReynolds;  Maria Roath;  Thomas Ronning;  Stevens Samual;Francis Matt Snell;  James R. Schaffer;  John Smith;  PaulSanberg;  Harly John Tucking;  John Terry;  TheresaTamburello;  Princie Wallingford;  James Young, Appellees.
No. 96-4009.
United States Court of Appeals, Eighth Circuit.
Submitted:  Dec. 31, 1997.Decided:  Jan. 14, 1998.

Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Former military reservist James F. Newport sued Ford Motor Company, the International United Auto, Aerospace and Agricultural Implement Workers of America, Local 249, Park College, and several individuals, alleging that defendants participated in a pattern of threatening and harassing activities directed against him in violation of the Racketeer Influenced and Corrupt Organizations Act (RICO), 18 U.S.C. § 1962(c), and that defendants conspired to prevent him from performing his duties as a federal officer in violation of 42 U.S.C. § 1985(1).  The district court1 granted defendants' motions for summary judgment, and Newport appeals.  After careful review of the record and the parties' briefs, we conclude that no error of law appears, and that an extended opinion would lack precedential value.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Fernando J. Gaitan, Jr., United States District Judge for the Western District of Missouri